Citation Nr: 9905473	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
on both a direct basis and secondary to a service connected 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970, March 1971 to August 1974, and April 1977 to March 
1984.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a May 1996 rating decision, in which 
the veteran sought entitlement to service connection for a 
right knee disorder, both on direct and secondary bases.



FINDINGS OF FACT

1.  The veteran has not presented medical evidence 
demonstrating a nexus between a post service right knee 
disorder and the incidents of service.  

2.  The veteran has not presented medical evidence supporting 
an etiological relationship between the service connected 
left knee disorder and a right knee disorder.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a right knee disorder, either on a 
direct basis or secondary to a service connected left knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records of June 1981 show that 
he reported a prior right knee injury while playing football 
in Germany; he stated that he was given a heat pad and 
medication at that time.  At the time of the June 1981 
treatment, he complained of recurring pain, but did not 
report any additional trauma.  He stated that he was on no 
medication.  The knee was placed in an ace bandage, and he 
was to use crutches for 2 days.  The diagnosis was soft 
tissue injury - re-injury with (stretched) sprain ligaments.  

An X-ray film of the right knee taken in October 1981 was 
predicated on non traumatic edema of the knee, with increased 
heat and sub patellar tenderness.  The X-ray films showed the 
lateral edge of the patella to have a fragmented appearance.  
This symptom was noted to be developmental, as it was shown 
by smoothly rounded separate ossification centers.  It was 
very possible that this separate ossification center may have 
been subjected to injury.  If so, however, this injury was 
older than recent symptomatology would indicate.  The knee 
joint was otherwise normal in appearance.  

No further treatment for a right knee disorder was required 
nor were specific complaints pertinent to the right knee 
reported.  When the veteran was examined in February 1984, 
for the purpose of separation from service, the lower 
extremities were normal.  The veteran reported having or 
having had "trick" or locked knee; the examiner noted in 
remarks that this referred to chondromalacia patella (CMP) 
with intermittent pain.  The service medical records show CMP 
of the left knee.  A December 1985 rating decision granted 
service connection for left CMP.  

Reports of treatment and hospitalization subsequent to 
service are also of record.  The veteran was treated at the 
Barstow Community Hospital in April 1985 for left knee 
complaints.  No symptomatology consistent with a right knee 
disorder was reported.  

The VA examined the veteran in October 1985.  At that time, 
he reported swelling of both knees in service.  On 
examination, there was no effusion, swelling, or redness of 
any major or small joints.  There was no muscle atrophy of 
the lower extremities.  Range of motion of all joints was 
within normal limits.  There was minor crepitation of the 
knees bilaterally, but the remainder of the examination was 
basically negative.  X-ray films of the right knee showed no 
significant abnormality.  The assessment was rule out knee 
chondromalacia.  

Also of record are reports of outpatient treatment afforded 
the veteran by the VA.  On rheumatology consultation in April 
1987, the veteran reported a three day history of swelling of 
the right knee with some pain.  He gave a history of 
tightness, swelling and heat in the right knee in 1981, 
during his period of service.  He also reported a three-day 
history of pain and swelling.  After physical examination, 
the assessment was bilateral knee pain and swelling, probably 
secondary to crystal residuals with neuropathy, but possibly 
the result of seronegative spondyloarthopathy like Reiter's 
syndrome.  In a June 1987 note, the veteran reported 
intermittent bilateral knee and ankle swelling and pain.  On 
examination, the knees were within normal limits.  He again 
complained of right knee pain when he was seen in February 
1988, but did not report any injury.  The right knee was warm 
and mildly swollen.  The diagnosis was acute arthritis of the 
right knee.  Mild synovial swelling was noted when the 
veteran was seen in March 1988.  In a June 1988 treatment 
note, the veteran gave an eight year history of joint pain 
and swelling involving both knees and ankles.  Pain was 
reported in both knees when he was seen in November 1994.  X-
ray films at that time showed degenerative joint disease of 
the right knee.  He complained of chronic pain in both knees, 
left greater than right, when he was seen in December 1994.  
In an April 1996 treatment note, there was decreased active 
range of motion of the right knee, more on extension.  X-ray 
films completed in October 1997 showed bilateral degenerative 
joint disease, greater on the right.  There was narrowing 
medially, along with sclerosis.   Effusion was to be ruled 
out on the right.  In a February 1998 treatment note, it was 
noted that the veteran had osteoarthritis in both knees with 
minimal relief from arthroscopic surgeries.

Also of record are reports of hospitalization in VA 
facilities.  In a May 1995 hospitalization, treatment was 
limited to the left knee.  He underwent a right knee 
arthroscopy in April 1996, which showed derangement of the 
lateral meniscus.  

The VA conducted a general medical examination in January 
1996, at which time the veteran reported pain in the right 
knee.  He was also furnished an examination of the joints at 
that time.  He reported pain in the right knee, especially 
when squatting.  On examination, both knees extended to 0 
degrees, and flexed to 127 degrees.  There was positive 
crepitation under both knees, left greater than right.  
McMurray's sign in both knees was negative.  Positive 
entrapment was also present in the right knee, with pain on 
forced flexion of the knee.  X-ray films of the right knee 
reported a bony ridge posterior to the medial femoral 
condyle.  The diagnoses included minimal osteoarthritis of 
the right knee.  

The veteran presented testimony at a formal hearing before an 
RO hearing officer in July 1997.  He reported the 1981 injury 
to the right knee, and stated that post service treatment, to 
include surgery, was required.  (Transcript, hereinafter T-
2).  He reported limitation of functioning of the right knee 
(T-4, 5)  Subsequent to the knee injury in service, he had a 
little pain, and was prescribed painkillers (T-6).  

The veteran further presented testimony before a traveling 
member of the Board in December 1998.  He noted that he had 
never had a compensation and pension examination of the right 
knee.  (T-5,6).  He again reported the injury in service, and 
stated that he required treatment after service, to include 
surgical procedures.  (T-7,8).  He has further required 
medication for the disorder.  (T-10).  He further testified 
that he has been principally treated in VA facilities, except 
for some treatment at a private hospital in Barstow shortly 
after service (T-15,16).  The Board noted that records of 
treatment at the Barstow Community Hospital are available for 
review.  

Analysis

The veteran has first contended that service connection is 
warranted for the right knee disorder on a direct basis.  
Service connection on a direct basis may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
1991).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).
 
A review of the evidence of record demonstrates that the 
veteran injured his right knee in service while playing 
football.  He required the use of an ace bandage and crutches 
for a short time for the disorder, classified as a soft 
tissue injury.  However, no further treatment during service 
was required, and, when the veteran was examined in February 
1984, for the purpose of separation from service, there were 
no abnormalities of the lower extremities.  There were no 
findings of a right knee disability.  

The Board further notes that X-ray films taken in conjunction 
with this injury showed a fragmented appearance of the 
lateral edge of the patella.  This was considered symptomatic 
of a developmental disorder.  However, a congenital or 
developmental disorder cannot serve as the basis for service 
connection.  38 C.F.R. § 3.303 (c) (1998).  Hence, these 
symptoms may not be utilized to determine if service 
connection on a direct basis for the right knee disorder is 
appropriate.  Moreover, service medical records subsequent to 
that time show no findings of a right knee disability, and no 
post-service examiner has linked a bony disorder, including 
any shown on X-ray findings, to service.  

The evidence of record further establishes that the veteran 
has a current right knee disorder.  As of 1987, several years 
after service discharge, arthritis of the right knee was 
found.  More recently, in an April 1996 arthroscopy, there 
was derangement of the lateral meniscus.  Follow-up treatment 
was required, and, when the veteran was seen in February 
1998, it was noted that he had osteoarthritis in the right 
knee, with minimal relief from the arthroscopic surgeries.  

However, for a claim to be well grounded, it is not 
sufficient to show that there was an injury in service along 
with current disability.  Rather, the veteran must provide 
medical evidence demonstrating a nexus between the post 
service disorder and the incidents of service.  It is on this 
basis that the veteran's claim fails, and is therefore not 
well grounded.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
In addition, there is no competent evidence demonstrating 
arthritis manifest to a degree of 10 percent within one year 
of the veteran's discharge from active service.  See 
38 C.F.R. § 3.309(a).

A review of the reports of treatment, hospitalization and 
examination does not show any findings supporting a 
conclusion that a nexus exists between the post service 
symptomatology and the incidents of service.  The repeated 
reports of outpatient treatment, along with reports of 
hospitalization and examination, do not show any conclusions 
that this required nexus is present.  Rather, the only basis 
for so concluding is the veteran's contentions and testimony 
in that regard.  As the veteran is not a medical 
professional, his statements, unsupported by medical 
evidence, cannot render a claim well grounded.  See Grottveit 
and Espiritu.   

Alternatively, the veteran's claim may be well grounded under 
certain circumstances where the provisions of 38 C.F.R. 
§ 3.303(b) apply.  Where there is a chronic disease shown as 
such in service, or within the presumptive period under 
38 C.F.R. § 3.307, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

In this case, a chronic right knee disorder was not shown 
during service.  The veteran was treated on one occasion for 
a soft tissue injury.  In light of the absence of subsequent 
treatment during service and a normal service separation 
examination, the record does not demonstrate a chronic right 
knee disability.  While arthritis is recognized as a chronic 
disability, such disorder was not shown until several years 
after service separation.  Accordingly, a chronic disease was 
not shown during service.  

The nature of the veteran's knee disability does not lend 
itself to lay observation.  While there are some medical 
findings during service and others revealed several years 
after service, the type of disability involved leads to the 
necessity of medical nexus evidence.  See Grottveit and 
Espiritu.  As noted above, such medical nexus evidence is not 
of record, and therefore the claim is not well grounded even 
when the provisions of 38 C.F.R. § 3.303(b) regarding 
continuity are considered.  Savage v. Gober, 10 Vet. App. 489 
(1997).

As the veteran's claim for service connection on a direct 
basis is not plausible, his claim must be denied to this 
extent.  

The veteran has further contended that service connection is 
warranted for the right knee disorder, secondary to the 
service connected left knee disorder.  Service connection on 
a secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310 (1998).  Additionally, 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc)

Again, the question of causation, that is, the etiological 
relationship between two disorders, is medical in nature.  
Hence, the veteran's contentions, unsupported by medical 
evidence, cannot render a claim well grounded.  See Grottveit 
and Espiritu.   The veteran must provide medical evidence 
that there is a relationship between the service connected 
left knee disorder and the post service right knee disorder.  
Such evidence is not of record.  The reports of medical 
treatment, examination and hospitalization do not support a 
conclusion that such an etiological relationship is present.  
In particular, the Board notes that at no time did any of 
these medical professionals conclude that the right knee 
disorder was in any way related to the service connected left 
knee disorder.  

As the veteran's claim for service connection for a right 
knee disorder, secondary to the left knee disorder, is not 
well grounded, his claim for service connection on a 
secondary basis must likewise be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  In particular, the 
Board notes that the veteran testified that he had not been 
given a compensation examination for his right knee.  (T-5).  
Initially, the Board notes that the January 1996 compensation 
examination considered both knees.  Moreover, the veteran has 
not presented medical evidence to render his claim well 
grounded on either a direct or secondary basis.  In the 
absence of a well grounded claim, the duty to assist does not 
arise.  Accordingly, remanding the case for an additional 
examination would serve no useful appellate purpose.  

The Board also notes that the veteran testified at his 
hearing about his post-service treatment.  The RO, in 
developing the claim, sought to obtain all pertinent records, 
including those from VA and the Barstow Community Hospital.  
It does not appear that VA is on notice of any records that 
would render the claim well grounded.  38 U.S.C.A. § 5103.  



ORDER

Service connection for a right knee disorder, on both a 
direct basis and secondary to a service connected left knee 
disorder, is denied.  




		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

